Citation Nr: 1118524	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  03-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a digestive disability (originally claimed as peptic ulcer disease (PUD), gastroesophageal reflux disease (GERD), esophagitis, and gastritis). 

2.  Entitlement to an increased (compensable) rating for residuals of hepatitis. 

3.  Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to December 1956 and from January 1957 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas RO.  By that rating action the RO denied service connection for a digestive disability.  The Veteran appealed the RO's August 2002 rating action to the Board.  In October 2005 and May 2008, the Board remanded the claim to the RO for additional development.  

In a March 2009 decision the Board in part denied service connection for a digestive disorder.  The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veteran Claims (Court).  In March 2010, the Court issued a Memorandum Decision, remanding the Board's denial of service connection for PUD, GERD, esophagitis, and gastritis for further appellate review.  (See March 2010 Memorandum Decision).  The Court found that the Board's reasons in denying the claim were inadequate because the reasons provided failed to explain an inconsistency between an October 2008 VA examiner's opinion, which found that the Veteran's service treatment records (STRs) did not contain any evidence of the above-cited disabilities, and his STRS, which specifically contained a diagnosis of esophagitis.  ((See March 2010 Memorandum Decision, page (pg.) 3)). 

This appeal also stems from a February 2010 rating action.  By that rating action the RO continued a noncompensable evaluation assigned to the service-connected residuals of hepatitis and denied entitlement to TDIU.  The RO also granted service connection for PTSD; an initial 30 percent rating was assigned, effective June 2, 2009--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's February 2010 rating action to the Board. 

In an April 2010 statement, the Veteran raised the issue of entitlement to service connection for a back disorder secondary to his service-connected pes planus.  The RO has not adjudicated this matter, and it is therefore REFERRED to the agency of original jurisdiction for appropriate action.

The issues of entitlement to an increased compensable rating for residuals of hepatitis, entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's digestive disorder, currently diagnosed as PUD, GERD and esophagitis, had its onset during  active military service.  


CONCLUSION OF LAW

The Veteran's digestive disorder, currently diagnosed as PUD, GERD and esophagitis, is due to a disease or injury that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the Court's decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

to the extent that the action taken herein below is fully favorable to the Veteran regarding his claim for service connection for a digestive disorder (originally claimed as PUD, GERD, gastritis and esophagitis), the Board finds that further discussion of the requirements of VCAA is not required at this time.

II. Merits Analysis

The Veteran contends that he currently has a digestive disorder, variously diagnosed as PUD, GERD, gastritis and esophagitis, that originated during his second period of active military service and that there has been a continuity of symptoms since his discharge in 1973.  Upon this review, the Board will grant service connection for esophagitis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002).

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

Service connection may also be granted for certain chronic diseases, such as ulcers ((peptic (gastric or duodenal)), when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).
There is medical evidence demonstrating that during his second period of active military service, the Veteran received treatment for stomach pain and was diagnosed with esophagitis.  Because of the in-service clinical findings of gastritis and a private medical examiner's opinion causally relating these findings to a current diagnosis of "PUD/GERD/gastritis," the Board finds that the evidence of record supports an award of service connection for a digestive disorder, currently diagnosed as PUD, GERD, and gastritis. 

The Veteran's service treatment records (STRs) show that in June 1966, he complained of "epigastric burning."  In August 1966, the Veteran received treatment for flu-type symptoms, which included stomach cramps.  In October 1966, he complained of having an "upset stomach."  In August 1967, the Veteran complained of chest pain.  He gave a history of having had acid indigestion.  The examining clinician diagnosed him with esophagitis.  No digestive abnormalities were found during the Veteran's December 1972 retirement examination.  However, on an accompanying Report of Medical History, the Veteran indicated that he had had frequent indigestion and stomach, liver or intestinal trouble.  The examining clinical noted that the Veteran's stomach trouble referred to occasional indigestion, secondary to diet, that had been adequately treated.  

Post-service VA and private treatment records show that the Veteran has been diagnosed with GERD with previous esophagitis, gastritis and PUD.  (See October 2008 VA examination report).  Thus, the Veteran currently has a digestive disorder.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Therefore, the crux of the Veteran's claim for service connection for a digestive disability hinges on whether the competent and probative medical evidence of record establishes an etiological relationship between this disability and military service.  There are VA and private opinions that are against and supportive of the claim.  

An October 2008 VA examiner found no relationship between the Veteran's current digestive disorder, diagnosed as GERD with previous esophagitis, gastritis and PUD, and his period of military service because there was no medical evidence showing that the Veteran had PUD, esophagitis, or gastritis during active service.  (See October 2008 VA examination report).  However the Veteran's STRS specifically contain a diagnosis of esophagitis in 1967. The October 2008 VA examiner's bare transcription of the Veteran's STRs, unenhanced by additional medical comment, does not constitute competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, the Board finds the VA examiner's October 2008 opinion to be of minimal probative value.

In contrast to the VA opinion and in support of the claim is a January 2010 report, prepared by Billy W. Evans, M. D.  Dr. Evans stated that since early February 1992, he had treated the Veteran for digestive problems.  Dr. Evans reported that the Veteran had provided a history of having received treatment for GERD/PUD/esophagitis while on active military service in the Panama Canal Zone from 1967 to 1992.  Dr. Evans opined that the onset of the Veteran's GERD/PUD/Esophagitis more likely than not occurred while in active military service.  

The Board finds Dr. Evans' opinion to be consistent with the Veteran's service personnel and treatment records, which show that during the period he was stationed at Howard Air Force Base in the Panama Canal Zone from October 17, 1965 to March 15, 1968, he was diagnosed with esophagitis in 1967.  In addition, the Veteran's 1972 retirement examination report contains a clinical notation from the examining physician that the Veteran's report of stomach trouble referred to his problems with occasional indigestion that was secondary to his diet.  Treatment records, prepared by Dr. Evans, show that beginning in the mid-1990s, the Veteran had received treatment for various digestive problems, such as gastrointestinal reflux and GERD.  These findings are consistent with the evidence of record.  The Board may not disregard Dr. Evans' medical opinion solely on the rationale that it was based on a history given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran, and that a claimant's report must be examined in light of the evidence of record).

As Dr. Evans' opinion is deemed to be more persuasive and have more probative value than the October 2008 VA opinion, the Board finds that the evidence supports the claim and it is granted. 


ORDER

Service connection for a digestive disorder, currently diagnosed as GERD, PUD and esophagitis, is granted. 

REMAND

The Veteran argues that his service-connected residuals of hepatitis and PTSD are more severely disabling than that reflected by the currently assigned noncompensable and initial 30 percent ratings, respectively.  He maintains that these disabilities have increased in severity since VA previously examined him one and one-half years ago, and that these disorders have caused him to become unemployed.  (See VA Form 9, dated and signed by the Veteran in August 2010).  

VA last examined the Veteran for his residuals of hepatitis and PTSD in May and October 2009, respectively.  The Veteran contends that his hepatitis has caused weakness, fatigue and anemia.  However, when VA evaluated the Veteran in May 2009, he denied having nausea, vomiting, weight loss, and a decreased appetite.  (See May 2009 VA examination report).  


A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Thus, new VA examinations of the Veteran's service-connected hepatitis and PTSD are warranted on remand. 

The Veteran has specifically contended that his worsening service-connected PTSD has caused him to lose employment.  The resolution of the increased and initial rating claims may have a bearing upon the claim of entitlement to TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for a VA digestive examination to be conducted by an appropriately qualified examiner. 
The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. The examiner must respond fully to the following inquiries, and provide the medical basis or bases for any conclusions reached:

(i) What is the Veteran's report of the severity of   hepatitis with respect to the existence and extent (or frequency, as appropriate) of intermittent fatigue, malaise and anorexia; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 24 month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2010).

(ii)  Given the Veteran's report of the severity of hepatitis, what objective clinical findings, by laboratory testing, clinical diagnostic testing or other means, either supports or contravenes the Veteran's subjective report? 

(iii) Does the Veteran's service- connected hepatitis, along with any other service-connected disorder(s), singly or in combination, preclude the Veteran from substantially gainful employment.  

In formulating his opinion to the above-cited questions, the examiner must address the May 2009 VA examiner's conclusion that the Veteran's hepatitis, along with his service-connected orthopedic bilateral foot disability, does not preclude the Veteran from gainful employment in a physical or sedentary setting where he is limited to walking less than one block, standing for less than ten (10) minutes and where he is able to sit for eight (8) hours a day.  (See May 2009 VA examination report). 

2.  Schedule the Veteran for a psychiatric examination to be conducted by an appropriately qualified examiner. The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. The examiner must respond fully to the following inquiries, and provide the medical basis or bases for any conclusions reached:

(i) What is the severity of the Veteran's PTSD, with respect to the existence and extent (or frequency, as appropriate) of:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's PTSD.

(ii) Does the Veteran's service- connected disorder PTSD, along with any other service-connected disorder(s), singly or in combination, preclude the Veteran from substantially gainful employment. In discussing the relevant clinical findings, the examiner must state the extent to which both social and occupational functioning are limited by the Veteran's PTSD.

In formulating his answer to the above-cited question, the examiner is specifically requested to address the October 2009 VA examiner's conclusion that the PTSD does not preclude the Veteran from gainful employment.  (See October 2009 VA PTSD examination report). 

3.  When the actions requested have been completed, undertake any other indicated development, if deemed by the RO/AMC to be appropriate under the law. Then, readjudicate the increased evaluation, initial evaluation,  and TDIU claims on appeal.  In readjudicating the increased and initial evaluation claims on appeal, the RO/AMC must consider the application, if warranted, of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999), respectively.  

The RO/AMC must specifically adjudicate the question of whether referral of the rating claims for  extraschedular evaluations should be undertaken. 

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The purpose of this remand is to assist the Veteran with the substantive development of his increased evaluation, initial evaluation, and TDIU claims on appeal.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his increased evaluation, initial evaluation and TDIU claims.  His cooperation in VA's efforts to develop these claims, including reporting for scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his increased evaluation claim, or with respect to his initial evaluation claim, having it being rated on the evidence of record.  38 C.F.R. § 3.655 (2010).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


